      Case 5:19-cv-00002-MTT-CHW Document 6 Filed 02/08/19 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

MARTIN L. BLACKWELL,             :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :
                                 :                No. 5:19-cv-00002-MTT-CHW
ALETA GARDNER,                   :
                                 :
                 Defendant.      :
                                 :
_________________________________:

                                         ORDER

       Plaintiff Martin L. Blackwell, a prisoner at the Washington State Prison in

Davisboro, Georgia, has filed a pro se civil rights complaint under 42 U.S.C. § 1983.

Compl., ECF No. 1. He also seeks leave to proceed without prepayment of the filing fee

or security therefor pursuant to 28 U.S.C. § 1915(a). Mot. & Aff. for Leave to Proceed In

Forma Pauperis, ECF No. 2.

              I. Motion to Proceed In Forma Pauperis

       The district courts may authorize the commencement of a civil action without

prepayment of the normally required filing fee if the plaintiff shows that he is indigent and

financially unable to pay the filing fee. See 28 U.S.C. §1915(b). A prisoner seeking to

proceed in forma pauperis under this section must provide the district court with both (1) an

affidavit in support of his claim of indigence and (2) a certified copy of his prison “trust

fund account statement (or institutional equivalent) for the 6-month period immediately

preceding the filing of the complaint.” Id. As it appears from Plaintiff’s documentation

that Plaintiff is unable to prepay the entire cost of commencing this action, his application
      Case 5:19-cv-00002-MTT-CHW Document 6 Filed 02/08/19 Page 2 of 4




to proceed in forma pauperis is hereby GRANTED.

              A. Initial Partial Filing Fee

       Even if a prisoner is allowed to proceed in forma pauperis, he must nevertheless

pay the full amount of the $350.00 filing fee in installments based on funds in the prisoner’s

account. When a prisoner has funds in his account, he must pay an initial partial filing fee

of twenty percent of the greater of (1) the average monthly deposits to the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the six-month

period immediately preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1).

       A review of Plaintiff’s account certification shows that the average monthly balance

in Plaintiff’s account for the preceding six months was $167.16. Mot. & Aff. for Leave

to Proceed In Forma Pauperis 4, ECF No. 2. Twenty percent of $167.16 is $33.43.

Accordingly, it is hereby ORDERED that Plaintiff pay an initial partial filing fee of

$33.43.

              B. Remainder of the Filing Fee

       Additionally, Plaintiff is obligated to pay the remainder of the $350.00 filing fee, in

installments, as provided in 28 U.S.C. § 1915(b)(1) and explained below. The CLERK

shall therefore forward a copy of this ORDER to the business manager of the facility in

which Plaintiff is detained so that withdrawals from his account may commence as

payment towards the filing fee. The district court’s filing fee is not refundable, regardless

of the outcome of the case, and must therefore be paid in full even if Plaintiff’s complaint

(or any part thereof) is dismissed prior to service.
                                              2
      Case 5:19-cv-00002-MTT-CHW Document 6 Filed 02/08/19 Page 3 of 4




                      1. Directions to Plaintiff’s Custodian

       Because Plaintiff has now been granted leave to proceed IFP, it is hereby

ORDERED that the warden of the institution wherein Plaintiff is incarcerated, or the

sheriff of any county wherein he is held in custody, and any successor custodians, each

month cause to be remitted to the Clerk of this Court twenty percent (20%) of the preceding

month’s income credited to Plaintiff’s account at said institution until the $350.00 filing

fee has been paid in full. In accordance with the provisions of the PLRA, Plaintiff’s

custodian is hereby authorized to forward payments from the prisoner’s account to the

Clerk of Court each month until the filing fee is paid in full, provided the amount in the

account exceeds $10.00. It is further ORDERED that collection of monthly payments

from Plaintiff’s trust fund account shall continue until the entire $350.00 has been

collected, notwithstanding the dismissal of Plaintiff’s lawsuit or the granting of judgment

against him prior to collection of the full filing fee.

                      2. Plaintiff’s Obligations Upon Release

       An individual’s release from prison does not excuse his prior noncompliance with

the provisions of the PLRA. Thus, in the event Plaintiff is hereafter released from the

custody of the State of Georgia or any county thereof, he shall remain obligated to pay

those installments justified by the income to his prisoner trust account while he was still

incarcerated. The Court hereby authorizes collection from Plaintiff of any balance due on

these payments by any means permitted by law in the event Plaintiff is released from

custody and fails to remit such payments. Plaintiff’s Complaint may be dismissed if he is
                                               3
      Case 5:19-cv-00002-MTT-CHW Document 6 Filed 02/08/19 Page 4 of 4




able to make payments but fails to do so or if he otherwise fails to comply with the

provisions of the PLRA.

       II. Conclusion

       Thus, as stated above, Plaintiff is ORDERED to pay an initial partial filing fee of

$33.43. Plaintiff shall have TWENTY-ONE (21) DAYS from the date shown on this

Order to pay the required initial partial filing fee to the Clerk of the Court. Thereafter,

Plaintiff’s custodian shall remit monthly payments as set forth above.

       Plaintiff’s failure to fully and timely comply with this Order may result in the

dismissal of Plaintiff’s complaint. If Plaintiff’s circumstances have materially changed,

such that he is unable to pay the initial filing fee as directed herein, Plaintiff may file a new

motion for leave to proceed in forma pauperis, supported by an updated certified trust fund

account statement and an explanation as to any change in circumstances that prevents

Plaintiff from paying the initial partial filing fee. There shall be no service in this case

pending further order of the Court.

       SO ORDERED, this 8th day of February, 2019.


                                            s/ Charles H. Weigle
                                            Charles H. Weigle
                                            United States Magistrate Judge




                                               4
